Opinión concurrente del
Juez Asociado Señor Negrón García,
a la cual se unen los Jueces Asociados Señores Her-nández Denton y Fuster Berlingeri.
Valiéndose de la equidad, los Tribunales han encontrado so-luciones a problemas no previstos por el legislador y, es más, absolutamente imprevisibles .... (Enfasis suplido.) C.M. Entrena KLett, La equidad y el arte de juzgar, Pamplona, Ed. Aranzadi, 1979, pág. 56.
En justicia, es imperativo permitir enmienda a la ano-tación del sexo en el certificado de nacimiento de un transexual(1)
I
Como prólogo, una aclaración: no tratamos aquí del re-conocimiento de un derecho constitucional a cambiar el sexo. Como realidad científica y jurídica, el derecho a so-meterse a una intervención quirúrgica para alterar los ór-ganos sexuales a los propios del sexo contrario está reconocido.(2) No se discute que este procedimiento médico es claramente más drástico que la simple enmienda docu-mental a una anotación en un certificado de nacimiento. *798Este caso más bien plantea la facultad remedial de los tribunales de ordenar una enmienda al Registro Demográfico para concordar la realidad registral con la humana extraregistral. Hay derechos involucrados, por supuesto, pero en el centro de la controversia jurídica se encuentra, semioculta, una sutileza burocrática. Es equívoco postular que, de la solicitud de una enmienda al Registro, quiera construirse un nuevo derecho sustantivo. Más bien, las im-plicaciones de esa enmienda al Registro inciden en dere-chos fundamentales ya reconocidos. Abordemos separada-mente el aspecto registral y las dimensiones de justicia y derecho constitucional.
Si bien es cierto que el certificado de nacimiento es un documento histórico, la constancia de los datos vitales con-temporáneos al nacimiento es una de la funciones del cer-tificado de nacimiento, pero ciertamente no es la única.

Precisamente, el carácter histórico del certificado es lo que compele la adopción de mecanismos de enmienda que, sin dejar de reflejar la condición del recién nacido, reflejen también los datos vitales de su historia. ¡Menuda historia sería la que cesara al nacer!

En la legislación registral asoman en ejemplos de cam-bios admitidos al certificado de nacimiento para hacer constar ciertos eventos postnatales acaecidos durante la historia de una persona. El más común, el cambio de nom-bre, sea por adopción, o por voluntad de la persona.
La Ley del Registro Demográfico de Puerto Rico, Ley Núm. 24 de 22 de abril de 1931 (24 L.P.R.A. see. 1041 et seq.), provee en su Art. 31 (24 L.P.R.A. see. 1231) un deta-llado procedimiento para las correcciones, alteraciones o enmiendas a los certificados allí custodiados.
Disponiéndose, que las omisiones o incorrecciones que aparez-can en cualquier certificado antes de ser registrado en el De-partamento de Salud podrán ser salvadas insertando las co-rrecciones o adiciones necesarias en tinta roja en dicho certificado, pero luego de haber sido archivado en el Departa-mento de Salud, no podrá hacerse en los mismos rectificación, *799adición ni enmienda alguna que altere sustancialmente el mismo, sino en virtud de orden del Tribunal de Distrito,(3) cuya orden, en tal caso, será archivada en el Departamento de Salud haciendo referencia al certificado a que corresponda ....
Para obtener dicha orden deberá presentar el interesado una solicitud a la Sala del Tribunal de Distrito de su domicilio, ex-poniendo bajo juramento su pretensión y formulándola debida-mente acompañada de la prueba documental pertinente en apoyo de su solicitud. Copia de la solicitud y de toda la prueba documental le será remitida al Ministerio Fiscal simultánea-mente con su radicación quien deberá formular su posición den-tro del término de 10 días. (Enfasis suplido.) 24 L.P.R.A. see. 1231.
Transcurridos diez (10) días desde la remisión y notifi-cación al Ministerio Fiscal sin que éste haya formulado objeción alguna, el tribunal entenderá y resolverá los mé-ritos de la petición sin necesidad de celebrar vista, o dis-crecionalmente podrá celebrar vista, de estimarlo proce-dente, y dictará el auto que proceda.
La rectificación, adición o enmienda de un certificado ya archi-vado en el Registro General Demográfico se hará insertando en él las correcciones, adiciones o enmiendas autorizadas por el tribunal. Las tachaduras que fueren necesarias se harán de modo que siempre se pueda leer la palabra tachada. 24 L.P.R.A. see. 1231.
Este texto revela explícitamente la permisibilidad de ha-cer, no sólo correcciones, sino enmiendas a los certificados bajo la custodia del Registro Demográfico, con una única distinción temporal: el cambio después de archivarse el certificado en el Departamento de Salud, requiere orden judicial.
El procedimiento para obtener dicha orden y efectuar el cambio en el Registro hace insostenible la negativa a per-mitir alteraciones en el certificado. Si no pudieren hacerse tales cambios, ¿a qué entonces la reiterada mención de “en-miendas” al Registro, vocablo que rebasa el sentido de “co-*800rrección”? ¿Qué del requerimiento de que la orden judicial que autoriza el cambio se archive en el Departamento de Salud y haga referencia al certificado alterado? ¿A qué res-ponde la instrucción de que toda tachadura hecha al certi-ficado original permita siempre la lectura de la palabra tachada?
La única explicación apunta a que el ordenamiento re-gistral demográfico prevé la posibilidad de cambios, no sólo correctivos, sino enmendatorios, que reflejen cambios en el historial personal. Sólo cabe proteger con tanto celo la constancia de los datos originalmente inscritos si su alte-ración representa un cambio real y sustancial.
En resumen, el examen que antecede de la letra de la ley, nos lleva a concluir que el ordenamiento positivo puer-torriqueño no prohíbe las enmiendas a los asientos del Re-gistro Demográfico.
1 — 1 hH
Aclarado este extremo, analicemos cuáles enmiendas deben reconocerse y hacerse constar en los certificados que el Departamento de Salud expida. La tarea exige revisitar nuestra pasada jurisprudencia.
En Ex parte Pérez, 65 D.P.R. 938 (1946), resolvimos que en ausencia de una disposición expresa tales cambios no estaban permitidos. Allí, la peticionaria, aunque inscrita con el apellido Pérez, siempre había sido conocida por Torres. Al sostener la negativa al cambio hicimos notar que ni la ley anterior, Ley Núm. 61 de 9 de marzo de 1911, Leyes de Puerto Rico, pág. 197, ni la de 1931 —aún vi-gente, aunque extensamente enmendada— lo autorizaba.(4) Concluimos pues, que la omisión de una dis-*801posición análoga en la ley de 1931 excluía esa posibilidad. En consecuencia, las alteraciones en el certificado eran nu-merus clausus.
Tan drástica conclusión era innecesaria. Si bien la Ley de 1931 no disponía expresamente para el cambio de nom-bre, tampoco lo prohibía. En efecto, la disposición original relativa a los cambios, correcciones y enmiendas al Regis-tro Demográfico, que sobrevive como parte del actual Art. 31, supra, permitía las alteraciones a los certificados del Registro de forma general, distinguiendo, como hemos dicho, sólo el momento en que se hace la modificación. A todas luces, el Legislador de 1931 no había excluido termi-nantemente los cambios de nombre de la normativa regis-tral; más bien, los permitió de manera general. Del mismo modo, el Legislador de 1950, al enmendar la ley para au-torizar el cambio de nombre, no hizo más que proveer un nuevo procedimiento para lo que había sido una vieja práctica. (5)
En cualquier caso, y aun admitiendo, arguendo, la co-rrección de Ex Parte Pérez, supra, sus hechos son distingui-bles del caso de autos. Nos explicamos.
*802J — I HH
Al momento de aprobarse la Ley del Registro Demográ-fico de Puerto Rico era bien conocida, aunque excepcional, la práctica de cambio de nombre. Existía al menos un claro precedente legislativo en la legislación insular española, que permitía dicha alteración al Registro. No había, sin embargo, un precedente sustancial de procedimientos qui-rúrgicos para cambiar el sexo de una persona. La Asamblea Legislativa, al aprobar la Ley de 1931, no tenía razón para contemplar, con asenso o divergencia, la posibilidad de una solicitud de cambio de sexo en el certificado de nacimiento. (6) Con el pasar del tiempo y el avance de la ciencia se hizo más probable esta situación. La corriente de la historia —algunas veces lenta, otras rápidamente— ha inundado el ordenamiento y, a su paso, ha dejado múltiples lagunas en la ley. Para cruzarlas, no podemos más que abordar la nave de la equidad; pocos casos tanto como el presente ameritan recurrir a esta fuente excepcional y su-pletoria del derecho.
[H]ay casos en los que el juez se enfrenta con hechos nuevos, originales, con motivaciones sui géneris o con finalidades anor-males, respecto a los cuales o no encuentra regla promulgada en el abanico legal o la norma está dictada en contemplación de supuestos anacrónicos, diferentes o, incluso, divergentes o las consecuencias que irroga la aplicación estricta de la ley repug-nan al sentir social del momento. Y el juez tiene que hacer jus-ticia; justicia de hoy; justicia de la época en la que aplica la norma. Sabemos del terrible desconcierto de nuestros navegan-tes de principios del siglo XVI cuando, al descender del Ecuador, se encontraban faltos de la Estrella Polar, carecían aún de brújula y las constelaciones del hemisferio Sur les eran desco-nocidas todavía; tenían que navegar hacia Occidente, era su compromiso con la Corona, y lo continuaban haciendo —cum-*803pliendo su obligación— valiéndose exclusivamente de su sen-tido intuitivo de la orientación. Así tiene que obrar el juez cuando se encuentra falto de norma directamente aplicable, ante la norma anacrónica, interpretando el precepto lacónico, frente a la ley cuya observación estricta deviene en injusticia. Es el momento en el que tiene que echar mano de su sentido de la justicia, tiene que ampararse en la equidad. (Énfasis suplido.) Entrena Klett, op. cit., pág. 13.
Pero, en esa búsqueda, ¿en que dirección hemos de na-vegar? Sin un rumbo fijo que permita hacer una distinción valorativa, nuestro barco podría abordar a los puertos ju-risprudenciales de Australia, Japón, Francia, Bélgica, In-glaterra, España y encalla en varios estados norte-americanos. Admitidamente, esa trayectoria sería un ejercicio de derecho comparado, de descartarse aplicar aquí los principios de equidad. Ello nos obliga a revisar las car-tas marítimas de nuestras fuentes de equidad.
En esta gestión, de inmediato advertimos que no pode-mos ser muy liberales en la selección de foros consul-tivos. (7) Aun en la aplicación de la equidad, hay normas de hermenéutica que obedecen exclusivamente a nuestra tra-dición civilista. “[C]uando no hay ley aplicable al caso, el tribunal resolverá conforme a equidad, según la define el Art. 7 del Código Civil, 31 L.P.R.A. see. 7. No se refiere, desde luego, el Código a la ‘Equity’ anglosajona, sino a la equidad civilista.” (Enfasis suplido.) Dalmau v. Hernández Saldaña, 103 D.P.R. 487, 489 (1975). Ver, también, Silva v. Comisión Industrial, 91 D.P.R. 891, 898-900, 903-904 (1965).(8)
*804IV
En España, fuente de nuestra primera legislación regis-tral civil, se ha planteado en reiteradas sentencias judicia-les, primero, que la enmienda de la anotación de sexo en el Registro Civil producto de una modificación quirúrgica no está contenida en la Ley de Registro Civil; segundo, que esta omisión constituye una laguna en la ley que los tribu-nales deben superar aplicando la equidad; y tercero, que de la aplicación de la equidad resulta permisible el cambio de la anotación de sexo en el Registro Civil.
Este enfoque se nutre de la realidad jurídica de que la actual Ley del Registro Civil española, aprobada el 8 de junio de 1957,(9) no dispone expresamente para la en-mienda de asientos en las inscripciones regístrales. Esta-blece un procedimiento general para rectificar inscripcio-nes “por sentencia firme recaída en juicio ordinario” en pleito instado contra el Ministerio Fiscal. Art. 92 de la Ley de Registro Civil española. Ciertos cambios, sin embargo, pueden hacerse mediante expediente gubernativo. En cuanto a la modificación del renglón de sexo, la ley sólo indica que “pueden rectificarse previo expediente guberna-tivo ... 2. La indicación equivocada del sexo cuando igual-mente no haya duda sobre la identidad del nacido por las demás circunstancias ...”. Art. 93 de la Ley de Registro Civil española. Igualmente, la Regla 294 del Reglamento del Registro Civil española, aprobado el 14 de noviembre de 1958, dispone únicamente la rectificación de la inscrip-ción de sexo y se limita a enumerar los extremos que han de investigarse cuando se solicite dicho cambio.
Así, el Tribunal Supremo español ha sostenido que “[e]n nuestra patria [España], en cambio, no hay Ley civil que aborde el problema de la transexualidad” (S. de 2 de julio *805de 1987, Núm. 5045, LIV (Vol. III) Repertorio de Jurispru-dencia 4830), "[y] es que si, ante la inexistencia de una norma de rango legal que regule tal materia, bien sea para permitirlo o prohibirlo, se produce una laguna de Ley, que no releva al órgano jurisdiccional de su deber de resolver la cuestión ante él sometida ...” (Énfasis en el original.) S. de 3 de marzo de 1989, Núm. 1993, LVI (Vol. II) Repertorio de Jurisprudencia 2199. Ese alto foro ha empleado la metodo-logía —tan sabia en principio como correcta en derecho— de acudir al orden de fuentes que establece el Art. 1 del Código Civil español, referente a los “principios generales del derecho”,(10) para forjar una solución justa y racional al problema de la transexualidad. Para esclarecer esos prin-cipios a la luz de su derecho positivo, ha buscado orienta-ción en la normativa constitucional. Reproducimos su ilus-trado criterio:

Hay que tener en cuenta que las leyes positivas pueden sub-sistir intactas en el tiempo; pero hay que convenir también en que, bajo la presión de los hechos y de las necesidades prácticas, se presentan, las más de las veces, situaciones nuevas imprevis-tas por el legislador que demandan una solución. Tal ocurre con la transexualidad: un problema de nuestros días, una realidad evidente que demanda una solución jurídica.


En una primera aproximación al problema justo es convenir que la solución que se adopte ha de ser netamente jurídica, pues la puramente biológica no puede aceptarse en tanto en cuanto a ésta no puede haber cambio de sexo, ya que continúan inmuta-bles los cromosomas masculinos.


En este orden de ideas cabría preguntarse si el recurrente ha cambiado de sexo. Atendiendo a las llamadas máximas de ex-periencia y alo que entiende el común sentir de nuestras próxi-mas áreas culturales, es evidente que sí ha habido un cambio. ...

La transexualidad, en el caso que ahora se enjuicia, supone una operación quirúrgica que ha dado como resultado una mor-fología sexual artificial de órganos externos e internos practi-*806cables similares a los femeninos, unidos a una serie de caracte-res de que ya se hizo mérito anteriormente.

Será una ficción de hembra si se quiere; pero el Derecho tam-bién tiene su protección a las ficciones. ...

Esta ficción ha de aceptarse para la transexualidad; porque el varón operado transexualmente no pasa a ser hembra, sino que se le ha de tener por tal por haber dejado de ser varón por extirpación y supresión de los caracteres primarios y secunda-rios y presentar unos órganos sexuales similares a los femeninos y caracteriologías [sic] psíquica y emocional propias de este sexo. (Énfasis en el original.) S. de 2 de julio de 1987, supra, pág. 4832.
Dictámenes posteriores del Tribunal Supremo español y de tribunales de menor jerarquía en esa jurisdicción han seguido la misma ruta decisoria, hasta el punto de consi-derarla como jurisprudencia reiterada, entendida como fuente supletoria de Derecho.(11)
Al igual que el hermano foro español, consideramos im-perativo autorizar el cambio en las constancias del Regis-tro Demográfico para reflejar la realidad física y —lo que es más importante— social y vivenciai de un cambio en la morfología genital de una persona.
V
Al aplicar la equidad, también recurrimos a la ley mayor, nuestra Constitución, para guiarnos en la delineación y esclarecimiento de los principios de derecho aplicables a este caso. Nuestra convicción de que es imperativo aceptar la enmienda al certificado de nacimiento solicitada tiene su génesis en la dignidad del ser humano y reivindicación de su respeto propio, su reclamo a la honra y reputación, y el derecho a la intimidad. Veamos.
*807La Carta de Derechos dispone inicialmente, como primer y fundamental axioma, que “[l]a dignidad del ser hu-mano es inviolable”. Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 257. Merecen eco aquí las preclaras palabras del Dr. Jaime Benitez ante la Convención Constituyente.
Quiero ahora, brevemente, señalar la arquitectura ideológica dentro de la cual se monta esta proposición. Tal vez toda ella está resumida en la primera oración de su primer postulado: la dignidad del ser humano es inviolable. ... Por eso en nuestra primera disposición además de sentar inicialmente esta base de la igualdad profunda del ser humano —igualdad que trasciende cualquier diferencia, bien sea diferencia biológica, bien sea diferencia ideológica, religiosa, política o cultural— por encima de tales diferencias está el ser humano en su profunda dignidad trascendente. (Énfasis en el original.) 2 Diario de Sesiones de la Convención Constituyente 1103 (1952).
La dignidad abarca los más íntimos resguardos de la personalidad. Es requisito sine qua non del respeto propio, el bien más preciado de la persona moral.(12) Si, por razo-nes que a veces escapan al entendimiento convencional, un ser humano busca integrar su psiquis —mediante un pro-ceso químico y quirúrgico difícil, doloroso, traumático, pero absolutamente legal — (13) a un aspecto físico que considera repugnante, es una falta de comprensión de su condición, respeto a su decisión y caridad para con su sufrimiento, negarle reconocimiento a la realidad física y social resultante. Porque un cambio morfológico en el aparato ge-nético no se da en el secreto de la mente, sino en la publici-dad social cotidiana.
*808¿Qué de la proyección social de una persona que, no sólo en su físico, sino en todas sus relaciones humanas encarna un sexo determinado, pero en su relación con el estado de derecho ostenta otro? “[A]un reconociendo que los senti-mientos de las personas en materia sexual han ampliado el campo de tolerancia y reducido lo que se venía denomi-nando ‘escándalo’, es innegable que, a todas luces y se mire como se mire, aun con un criterio amplio, no es admisible que alguien tenga un sexo y se le haya de considerar como portador de otro distinto en el Registro Civil ...” S. de 21 de septiembre de 1999, 1999-6 Rev. Jur. Esp. La Ley 1270 (1999). Negarle reconocimiento a esta persona equivale a una pena de incertidumbre indefinida, de destierro perpe-tuo del campo de la normalidad al que, por la razón que fuese, pensó acceder con ayuda de la ciencia. No somos quién para condenar a un transexual a ese eterno purgatorio.
La “protección de ley contra ataques abusivos a [la] honra, a [la] reputación y a [la] vida privada o familiar” también figura prominentemente en nuestra Carta de Derechos. Art. II, Sec. 8, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 301. Esta salvaguarda, sin correspondencia directa en la Constitución federal, comprende dos (2) ga-rantías relacionadas, pero distintas: (1) la protección de la honra y la reputación y, (2) el derecho a la intimidad. Am-bas serían laceradas de no reconocerse en el certificado de nacimiento el cambio de morfología sexual. Una persona que se somete a una operación irreversible para adecuar su sexo físico a su deseo psicológico no desea vivir como un transexual, como una clasificación extraña y discordante con la dualidad de sexos culturalmente reconocida. Desea presentarse ante el mundo como una persona del sexo que ha escogido. Demás está decir que la constancia en el cer-tificado de nacimiento del sexo original derrota ese proyecto. No existe interés del Estado que justifique negar *809ese deseo.(14) La alegación de fraude en este renglón tam-poco es acertada. El transexual no tiene intención de de-fraudar a la sociedad sino, por el contrario, de corregir una disyuntiva de su personalidad que considera, por sí misma, fraudulenta.
Ciertamente, también el derecho a la intimidad tiene mucho que aportar a la solución de este problema. En in-contables ocasiones hemos declarado la factura más ancha de esta importante garantía ciudadana. Hemos mencio-nado su relevancia a las relaciones familiares, Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 263 (1978), y laborales, Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986). Declaramos además, que tiene aplicación ex proprio vigore y opera entre personas privadas.
Más aún, ha sido un criterio que ha trascendido diver-sas posiciones de miembros de este Tribunal el que ciertas preguntas le están vedadas por la protección que la Cons-titución garantiza y, por tanto, cierta información, por su naturaleza, es íntima y privada. En Arroyo v. Rattan Specialties, Inc., supra, tanto la Mayoría como las opiniones concurrentes(15) coincidieron en que la sexualidad es una de esas áreas.
*810Durante la prueba del polígrafo al obrero se le pueden hacer preguntas no relacionadas con el asunto que está bajo investi-gación o con los intereses legítimos del patrono, preguntas im-propias que invaden su intimidad. El técnico, durante la entre-vista preliminar y al dar la prueba, puede preguntar, por ejemplo, sobre aquellos asuntos que al patrono le interese saber la reacción o el parecer del obrero y sobre los cuales el obrero normalmente no vendría obligado a informar; asuntos tales como ... sus preferencias sexuales ... o conducta de alguna na-turaleza que a la persona no le interese divulgar. (Escolio omitido.) Arroyo v. Rattan Specialties, Inc., supra, págs. 48-49.
En este aspecto, sabemos que casi toda solicitud de em-pleo requiere la presentación de un certificado de nacimiento. Para una persona cuya apariencia y comporta-miento configuran un sexo determinado, la presentación de dicho certificado invitaría cuestionamientos impertinentes a su capacidad para desempeñarse en su trabajo, violativos de la más íntima esfera de su ser y, en sus efectos, nocivos a su proyección social escogida. Un mero expediente de ad perpetuam rei memoriam, no basta para subsanar esa intromisión. No altera la certificación oficial del sexo y, por tanto, obliga al transexual a divulgar información que, de otro modo, no le sería requerida. Los efectos, dados los pre-juicios sociales en los que no es necesario abundar, serían catastróficos para la persona afectada.
VI
No existe impedimento en derecho y sí, un mandato de equidad, a autorizar la enmienda solicitada al certificado de nacimiento. Suscribimos, pues, la sentencia que revoca al Tribunal de Circuito de Apelaciones y nuestro mandato *811que ordena la enmienda al renglón de sexo del certificado de nacimiento, atendiendo el procedimiento indicado en la Ley del Registro Demográfico de Puerto Rico.
— O —

 La transexualidad es una condición psicológica en la cual una persona siente que su sexo biológico no corresponde a su percepción de sí mismo. Las personas que padecen de esta condición buscan alterar su sexo para conformarlo con su identifi-cación psicológica, a veces mediante tratamiento hormonal o intervención quirúrgica. Puede distinguirse entonces al transexual preoperativo, que no se ha procurado un cambio morfológico-genital, del postoperativo, que ha alterado su apa-riencia física por esta vía. Para efectos de esta opinión disidente, entenderemos tran-sexual como el postoperativo. D.K. Smith en Comentario, Transsexualism., Sex Reassignment Surgery, and the Laui, 56 Cornell L. Rev. 963, 986 (1971).


 Originalmente, se prohibía, tanto en la legislación anglosajona (delito de mayhem) como en la española (delito de lesiones), la mutilación voluntaria realizada con el propósito de evadir el servicio militar. Este delito no existe en Puerto Rico. T.B. Stoddard et al., The Rights of Gay People, Nueva York, Ed. Bantam Books, 1983, págs. 122-123; D. Nevares-Muñiz, Código Penal de Puerto Rico, Hato Rey, Ed. Inst. para el Desarrollo del Derecho, 1997, págs. 152-154.


 Ahora Tribunal de Primera Instancia.


 La ley española vigente al darse el cambio de soberanía, aplicada a través del Reglamento para la Ejecución de la Ley del Registro Civil en las islas de Cuba y Puerto Rico, 6 de noviembre de 1884, permitía explícitamente el cambio de nombre en sus artículos 4 y 90 al 95.


 AI presentarse el proyecto de ley para permitir lo que en Ex parte Pérez, 65 D.P.R. 938 (1946), habíamos prohibido (P. de la C. 361 de 26 de abril de 1950, 17ma Asamblea Legislativa, 2da Sesión Ordinaria) el legislador promovente expbcó la si-tuación provocada por nuestra opinión y el correspondiente remedio legislativo:
“Sr. Alvarado: En Puerto Rico antes de que se resolviese por el Tribunal Supremo el caso de Ex Parte Pérez se tramitaban en las Cortes de Distrito unos expe-dientes de In Perpetuara Memoriam para corregir errores de nombre en las personas y hacer que se facilitara la expresión de la realidad en el Registro Demográfico. El caso del Supremo produjo cierta confusión y hace que sea difícil actualmente el trámite de los procedimientos. Esos procedimientos se llevaban a cabo partiendo de disposiciones de la Ley de Enjuiciamiento Civil Española y, aplicando esa Ley en forma técnica, es que el Supremo ha resuelto que hay ciertas cosas que no se pueden tramitar como se venían tramitando. Es conveniente y necesario que haya un proce-dimiento oficialmente conocido, del cual se pueda depender para hacer estas correcciones. Este proyecto tiende a corregir esa situación estableciendo el procedimiento. Si se aprueba, entonces sabremos qué es lo que hay que hacer para corregir en el Registro Demográfico una dificultad o un error de nombre en la persona.” (Énfasis suplido y en el original.) Actas de la Cámara de Representantes, 17ma Asamblea Legislativa, Sesión Ordinaria, 1950, pág. 643.


 La primera operación exitosa de cambio de sexo se llevó a cabo en Alemania en 1931. Smith, supra, pág. 986. Sin embargo, no fue hasta 1966 que se estableció una clínica —la Gender Identity Clinic, en Johns Hopkins Hospital— que realizara dichos procedimientos quirúrgicos en Estados Unidos. J.P. Holloway, Transsexuals— Their Legal Sex, 40 U. Colo. L. Rev. 282, 284-285 (1968).


 Recordamos lo resuelto en Valle v. Amer. Inter. Ins. Co., 108 D.P.R. 692, 696-697 (1979):
“Se revocan en consecuencia los casos citados en todo lo que entrañe la utiliza-ción de preceptos del derecho común para resolver problemas de derecho civil. En los casos apropiados será lícito el empleo del derecho común en sus múltiples y ricas versiones —la angloamericana, la original británica, la anglocanadiense y otras— a modo de derecho comparado, así como el uso de ejemplos de otros sistemas jurídicos.”


 Cabe notar que incluso la jurisdicción federal ha admitido este principio. “Al interpretar el Código Civil de Puerto Rico, sin embargo, los comentarios duchos sobre disposiciones análogas del Código Civil Español son más persuasivos que las analo-gías con el common law, las que son inaplicables salvo para el propósito de un aná-*804lisis comparado.” (Traducción nuestra.) Republic Sec. Corp. v. Puerto Rico Aqueduct, etc., 674 F.2d 952, 958 (1er Cir. 1982).


 Esta ley sustituyó la antigua ley provisional del Registro Civil, que regía en Puerto Rico al momento del cambio de soberanía.


 Aunque enmendado recientemente, el Art. 1 del Código Civil español man-tuvo, en lo que nos concierne, el carácter supletorio de los “principios generales del derecho” del antiguo artículo 6, equivalente al nuestro, en la solución de controver-sias en las que no haya ley aplicable.


 S. del Tribunal Supremo español de 3 de marzo de 1989, supra, y de 19 de abril de 1991, Núm. 2725, LVTII (Vol.III) Repertorio de Jurisprudencia 3759; más recientemente, S. de 21 de septiembre de 1999, 1999-6 Rev. Jur. Esp. La Ley 1270 (1999).


 Ver, e.g., J. Rawls, A Theory of Justice, Massachusetts, Harvard University Press, 1971, pág. 440 et seq.


ls) Es ilustrativa la S. de 21 de septiembre de 1999, supra, pág. 1270, a los efectos de explicar que “no se trata de sexualidad equívoca o dudosa y caprichosa adoptado con finalidad perturbadora de una sana vida de relación, sino de una deci-dida voluntad de hacer dejación definitiva de unos atributos sexuales que repudia el íntimo sentir de una persona transida por un íntimo deseo de pertenecer a un sexo distinto al que ostentaba al nacer, con aversión a la representación física de aquél...".


 No puede negarse que la admisión de enmiendas al encasillado de sexo en el certificado de nacimiento podría tener efectos en otras áreas de nuestro ordena-miento, particularmente en lo referente al matrimonio, actualmente prohibido a los transexuales. Art. 68 del Código Civil, 31 L.P.R.A. see. 221. Sin embargo, no es éste el lugar ni el momento en el que decidir el alcance de esas consecuencias. Basta notar —ateniéndonos al procedimiento preceptuado en la Ley del Registro Demográ-fico para todo cambio, corrección o enmienda a un certificado— que no deja de cons-tar, en el mismo registro, copia del certificado originalmente expedido y de la sen-tencia judicial que autoriza su modificación. Permitir la modificación de la anotación de sexo en un certificado de nacimiento de ningún modo resuelve la ulterior contro-versia sobre la capacidad para contraer matrimonio. También aquí se prevendría cualquier alegado fraude.


 Cf. “Son las preguntas las que son susceptibles de invadir esferas personales protegidas constitucionalmente ...”. Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 69 (1986), opinión concurrente y disidente; “No entiendo en qué viola el derecho a la intimidad una prueba del detector de mentiras, cuando sólo se pregunte aquello que normalmente se pregunta en cualquier entrevista de empleo. Ese ha sido el análisis seguido por la escasa jurisprudencia federal que se ha enfrentado a este problema. En Thorne v. City of El Segundo, 726 F.2d 459 (9no Cir. 1983), citado en el escolio 7 de la opinión mayoritaria, no se resuelve que el uso del detector de mentiras en el *810área gubernamental viola la ley de derechos civiles federales, 42 U.S.C. see. 1983. Allí lo que se resolvió fue que el haberle preguntado a la peticionaria sobre su con-ducta sexual y el basar la decisión de no emplearla en las respuestas a esas pregun-tas violó sus derechos civiles. íd., pág. 471. El resultado sería el mismo aun si el interrogatorio no se hubiese realizado mediante un detector de mentiras.” Arroyo v. Rattan Specialties, Inc., supra, págs. 77-78, opinión concurrente y disidente del Juez Asociado Señor Hernández Denton.